Exhibit 10.1

BANK ONE Line of Credit Note

$60,000,000.00

Due: September 30, 2005 Date: September 29, 2004

Promise to Pay. On or before September 30, 2005, for value received, MGE Energy,
Inc. (the "Borrower") promises to pay to Bank One, NA, with its main office in
Chicago, IL, whose address is 111 E. Wisconsin Ave, Milwaukee, WI 53202 (the
"Bank") or order, in lawful money of the United States of America, the sum of
Sixty Million and 00/100 Dollars ($60,000,000.00) or such lesser sum as is
indicated on Bank records, plus interest computed on the basis of the actual
number of days elapsed in a year of 360 days at "the Eurodollar Rate" (the "Note
Rate") and at the rate of 3.00% per annum above the Note Rate, at the Bank's
option, upon the occurrence of any default under this Note, whether or not the
Bank elects to accelerate the maturity of this Note, from the date such
increased rate is imposed by the Bank.

"Applicable Margin" means 0.75% per annum.

"Eurodollar Rate" means, with respect to the relevant Interest Period, the sum
of (i) the Applicable Margin plus (ii) the quotient of (a) the Eurodollar Base
Rate applicable to such Interest Period, divided by (b) one minus the Reserve
Requirement (expressed as a decimal) applicable to such Interest Period.

"Eurodollar Base Rate" means, with respect to the relevant Interest Period, the
applicable British Bankers' Association LIBOR rate for deposits in U.S. dollars
as reported by any generally recognized financial information service as of
11:00 a.m. (London time) two Eurodollar Days prior to the first day of such
Interest Period, and having a maturity equal to such Interest Period, provided
that, if no such British Bankers' Association LIBOR rate is available to the
Bank, the applicable Eurodollar Base Rate for the relevant Interest Period shall
instead be the rate determined by the Bank to be the rate at which JPMorgan
Chase & Co. or one of its affiliate banks offers to place deposits in U.S.
dollars with first-class banks in the London interbank market at approximately
11:00 a.m. (London time) two Eurodollar Days prior to the first day of such
Interest Period, in the approximate amount of the principal amount outstanding
on such date and having a maturity equal to such Interest Period.

"Interest Period" means each consecutive one month period, the first of which
shall commence on the date of this Note, ending on the day which corresponds
numerically to such date one (1) month thereafter, provided, however, that if
there is no such numerically corresponding day in such first succeeding month,
such Interest Period shall end on the last Eurodollar Day of such first
succeeding month. If an Interest Period would otherwise end on a day which is
not a Eurodollar Day, such Interest Period shall end on the next succeeding
Eurodollar Day, provided, however, that if said next succeeding Eurodollar Day
falls in a new calendar month, such Interest Period shall end on the immediately
preceding Eurodollar Day.

"Eurodollar Day" means a day (other than a Saturday or Sunday) on which banks
generally are open in Wisconsin and/or New York for the conduct of substantially
all of their commercial lending activities and on which dealings in United
States dollars are carried on in the London interbank market.

"Reserve Requirement" means, with respect to an Interest Period, the maximum
aggregate reserve requirement (including all basic, supplemental, marginal and
other reserves) which is imposed under Regulation D.

"Regulation D" means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor thereto or other
regulation or official interpretation of said Board of Governors relating to
reserve requirements applicable to member banks of the Federal Reserve System.

If any applicable domestic or foreign law, treaty, rule or regulation now or
later in effect (whether or not it now applies to the Bank) or the
interpretation or administration thereof by a governmental authority charged
with such interpretation or administration, or compliance by the Bank with any
guideline, request or directive of such an authority (whether or not having the
force of law), shall make it unlawful or impossible for the Bank to maintain or
fund the advances evidenced by this Note, then, upon notice to the Borrower by
the Bank, the outstanding principal amount, together with accrued interest and
any other amounts payable to the Bank under this Note or the Related Documents
shall be repaid (a) immediately upon the Bank's demand if such change or
compliance with such requests, in the Bank's judgment, requires immediate
repayment, or (b) at the expiration of the last Interest Period to expire before
the effective date of any such change or request.

If the Bank determines that quotations of interest rates for the relevant
deposits referred to in the definition of Eurodollar Rate are not being provided
in the relevant amounts or for the relevant maturities for purposes of
determining the interest rate as provided in this Note, then the Bank shall
forthwith give notice of such circumstances to the Borrower, whereupon (i) the
obligation of the Bank to make advances evidenced by this Note shall be
suspended until the Bank notifies the Borrower that the circumstances giving
rise to the suspension no longer exists, and (ii) the Borrower shall repay in
full the then outstanding principal amount of each advance evidenced by this
Note, together with accrued interest, on the last day of the then current
Interest Period.

In no event shall the interest rate exceed the maximum rate allowed by law. Any
interest payment that would for any reason be unlawful under applicable law
shall be applied to principal.

Interest will be computed on unpaid principal balance from the date of each
borrowing.

Until maturity, the Borrower will pay consecutive monthly installments of
interest only commencing October 31, 2004.

Notwithstanding any other provision in this Note, the maximum principal amount
available under this Note shall be as follows on and after the following dates:
Thirty Million and 00/100 Dollars ($30,000,000.00) from the date of this Note
thru December 31, 2004; Forty Five Million and 00/100 Dollars ($45,000,000.00)
on January 1, 2005 thru March 31, 2005; and Sixty Million and 00/100 Dollars
($60,000,000.00) on April 1, 2005 thru September 30, 2005.

The Borrower will pay, without setoff, deduction, or counterclaim, the Bank at
the Bank's address above or at such other place as the Bank may designate in
writing. If any payment of principal or interest on this Note shall become due
on a day that is not a Business Day, the payment will be made on the next
succeeding Business Day. The term "Business Day" in this Note means a day other
than a Saturday, Sunday or any other day on which national banking associations
are authorized to be closed. Payments shall be allocated among principal,
interest and fees at the discretion of the Bank unless otherwise agreed or
required by applicable law. Acceptance by the Bank of any payment that is less
than the payment due at that time shall not constitute a waiver of the Bank's
right to receive payment in full at that time or any other time.

Authorization for Direct Payments (ACH Debits). To effectuate any payment due
under this Note, the Borrower hereby authorizes the Bank to initiate debit
entries to its account number at the Bank and to debit the same to such account.
This authorization to initiate debit entries shall remain in full force and
effect until the Bank has received written notification of its termination in
such time and in such manner as to afford the Bank a reasonable opportunity to
act on it. The Borrower represents that the Borrower is and will be the owner of
all funds in such account. The Borrower acknowledges (1) that such debit entries
may cause an overdraft of such account which may result in the Bank's refusal to
honor items drawn on such account until adequate deposits are made to such
account; (2) that the Bank is under no duty or obligation to initiate any debit
entry for any purpose; and (3) that if a debit is not made because the
above-referenced account does not have a sufficient available balance, or
otherwise, the payment may be late or past due.

Late Fee. If any payment is not received by the Bank within ten (10) days after
its due date, the Bank may assess and the Borrower agrees to pay a late fee
equal to the greater of: (a) five percent (5.00%) of the past due amount or (b)
Twenty Five and 00/100 Dollars ($25.00), up to the maximum amount of One
Thousand Five Hundred and 00/100 Dollars ($1,500.00) per late charge.

Business Loan. The Borrower acknowledges and agrees that this Note evidences a
loan for a business, commercial, agricultural or similar commercial enterprise
purpose, and that all advances made under this Note shall not be used for any
personal, family or household purpose.

Credit Facility. On the terms and subject to the conditions set forth in this
Note, the Bank has approved a credit facility to the Borrower in a principal
amount not to exceed the "Commitment Amount" (hereinafter defined), for general
corporate purposes. The credit facility is in the form of advances made from
time to time by the Bank to the Borrower. This Note evidences the Borrower's
obligation to repay those advances. The aggregate principal amount of debt
evidenced by this Note is the amount reflected from time to time in the records
of the Bank. Until the earliest of maturity, the occurrence of any default, or
the occurrence of any event that would constitute the occurrence of any default
but for the lapse of time until the end of any grace or cure period, the
Borrower may, on the terms and subject to the conditions set forth in this Note,
borrow, pay down and reborrow under this Note in a principal amount not to
exceed the Commitment Amount. As used in this Note, the term "Commitment Amount"
means an amount equal to the original stated amount of this Note, as such amount
may be amended from time to time by the mutual written agreement of the Borrower
and the Bank (each acting in their sole discretion).

Required Prepayments. In the event that the principal balance outstanding under
this Note exceeds the Commitment Amount at any time, the Borrower shall
immediately, and without notice or demand from the Bank, repay such excess
amount.

Non Usage Fee. The Borrower shall pay to the Bank a non-usage fee (the
"Non-usage Fee") with respect to each calendar quarter during the term of this
Note, based on the unused amount of this Note. The Non-usage Fee shall be an
amount equal to A x (B - C) x (D/E), where A equals 0.15%; B equals the average
daily Committed Amount during the calendar quarter; C equals the average daily
outstanding principal balance of this Note during the calendar quarter; D equals
the actual number of days elapsed during the calendar quarter; and E equals 360.
Each Non-usage Fee shall be due and payable to the Bank quarterly, in arrears,
within fifteen (15) days after Borrower's receipt of an invoice for the
Non-usage Fee from the Bank.

Liabilities. The term "Liabilities" in this Note means all obligations,
indebtedness and liabilities of the Borrower to any one or more of the Bank,
JPMorgan Chase & Co., and any of their subsidiaries, affiliates or successors,
now existing or later arising, including, without limitation, all loans,
advances, interest, costs, overdraft indebtedness, credit card indebtedness,
lease obligations, or obligations relating to any Rate Management Transaction,
all monetary obligations incurred or accrued during the pendency of any
bankruptcy, insolvency, receivership or other similar proceedings, regardless of
whether allowed or allowable in such proceeding, and all renewals, extensions,
modifications, consolidations or substitutions of any of the foregoing, whether
the Borrower may be liable jointly with others or individually liable as a
debtor, maker, co-maker, drawer, endorser, guarantor, surety or otherwise, and
whether voluntarily or involuntarily incurred, due or not due, absolute or
contingent, direct or indirect, liquidated or unliquidated. The term "Rate
Management Transaction" in this Note means any transaction (including an
agreement with respect thereto) now existing or hereafter entered into among the
Borrower, the Bank or JPMorgan Chase & Co., or any of its subsidiaries or
affiliates or their successors, which is a rate swap, basis swap, forward rate
transaction, commodity swap, commodity option, equity or equity index swap,
equity or equity index option, bond option, interest rate option, foreign
exchange transaction, cap transaction, floor transaction, collar transaction,
forward transaction, currency swap transaction, cross-currency rate swap
transaction, currency option or any other similar transaction (including any
option with respect to any of these transactions) or any combination thereof,
whether linked to one or more interest rates, foreign currencies, commodity
prices, equity prices or other financial measures.

Related Documents. The term "Related Documents" in this Note means all loan
agreements, credit agreements, reimbursement agreements, security agreements,
mortgages, deeds of trust, pledge agreements, assignments, guaranties, or any
other instrument or document executed in connection with this Note or in
connection with any of the Liabilities.

Security. The term "Collateral" in this Note means all real or personal
property, if any, described in all security agreements, pledge agreements,
mortgages, deeds of trust, assignments, or other instruments now or hereafter
executed in connection with this Note or in connection with any of the
Liabilities. If applicable, the Collateral secures the payment of this Note and
the Liabilities.

Subsidiary. "Subsidiary" of a person or entity means (i) any corporation more
than 50% of the outstanding securities having ordinary voting power of which
shall at the time be owned or controlled, directly or indirectly, by such person
or entity or by one or more of its Subsidiaries or by such person or entity and
one or more of its Subsidiaries, or (ii) any partnership, limited liability
company, association, joint venture or similar business organization more than
50% of the ownership interests having ordinary voting power of which shall at
the time be so owned or controlled. Unless otherwise expressly provided, all
references herein to a "Subsidiary" shall mean a Subsidiary of the Borrower.

Bank's Right of Setoff. In addition to the Collateral, if any, the Borrower
grants to the Bank a security interest in, and the Bank is authorized to setoff
and apply, all Accounts, Securities and Other Property, and Bank Debt against
any and all Liabilities of the Borrower. Upon an Event of Default, this right of
setoff may be exercised at any time and from time to time, and without prior
notice to the Borrower. This security interest and right of setoff may be
enforced or exercised by the Bank regardless of whether or not the Bank has made
any demand under this paragraph or whether the Liabilities are contingent,
matured, or unmatured. Any delay, neglect or conduct by the Bank in exercising
its rights under this paragraph will not be a waiver of the right to exercise
this right of setoff or enforce this security interest. The rights of the Bank
under this paragraph are in addition to other rights the Bank may have in the
Related Documents or by law. In this paragraph: (a) the term "Accounts" means
any and all accounts and deposits of the Borrower (whether general, special,
time, demand, provisional or final) at any time held by the Bank (including all
Accounts held jointly with another, but excluding any IRA or Keogh Account, or
any trust Account in which a security interest would be prohibited by law); (b)
the term "Securities and Other Property" means any and all securities and other
property of the Borrower in the custody, possession or control of the Bank
(other than property held by the Bank in a fiduciary capacity); and (c) the term
"Bank Debt" means all indebtedness at any time owing by the Bank, to or for the
credit or account of the Borrower.

Representations by Borrower. Each Borrower represents that: (a) the execution
and delivery of this Note and the performance of the obligations it imposes do
not violate any law, conflict with any agreement by which it is bound, or
require the consent or approval of any governmental authority or other third
party; (b) this Note is a valid and binding agreement, enforceable according to
its terms; and (c) all balance sheets, profit and loss statements, and other
financial statements furnished to the Bank in connection with the Liabilities
are accurate and fairly reflect the financial condition of the organizations and
persons to which they apply on their effective dates, including contingent
liabilities of every type, which financial condition has not changed materially
and adversely since those dates. The Borrower further represents that: (a) it is
duly organized, existing and in good standing pursuant to the laws under which
it is organized; (b) the execution and delivery of this Note and the performance
of the obligations it imposes (i) are within its powers and have been duly
authorized by all necessary action of its governing body, and (ii) do not
contravene the terms of its articles of incorporation or organization, its
by-laws, or any partnership, operating or other agreement governing its affairs;
and (c) except as Borrower may have otherwise expressly disclosed to the Bank in
writing prior to the date of this Note, there is no legal, regulatory or
contractual restriction on any Subsidiary's ability to make dividends or
distributions to the Borrower.

Maximum Debt to Equity Ratio. Borrower shall at all times maintain a ratio of
(a) Consolidated Indebtedness to (b) Consolidated Capitalization of not more
than .65 to 1.0. As used in the preceding sentence, the following terms shall
have the following meanings:

"Consolidated Capitalization" means at any time the sum of (a) Consolidated
Indebtedness plus (b) Consolidated Net Worth at such time.

"Consolidated Indebtedness" means at any time the Indebtedness of the Borrower
and its Subsidiaries calculated on a consolidated basis as of such time

"Consolidated Net Worth" means at any time the sum of (a) the consolidated
stockholders' equity of the Borrower and its Subsidiaries which would be set
forth in a consolidated balance sheet of the Borrower and its Subsidiaries
prepared in accordance with generally accepted accounting principles at such
time plus (ii) to the extent not otherwise included in such shareholder's
equity, preferred and preference stock and securities of the Borrower and its
Subsidiaries which would be included in a consolidated balance sheet of the
Borrower and its Subsidiaries prepared in accordance with generally accepted
accounting principles at such time.

"Contingent Obligation" of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person, or
agrees to maintain the net worth or working capital or other financial condition
of any other Person, or otherwise assures any creditor of such other Person
against loss, including, without limitation, any comfort letter, operating
agreement, take-or-pay contract or the obligations of any such Person as general
partner of a partnership with respect to the liabilities of the partnership.

"Indebtedness" of a Person means, without duplication, (i) obligations for
borrowed money, (ii) obligations representing the deferred purchase price of
property or services (other than accounts payable arising in the ordinary course
of such Person's business payable on terms customary in the trade), (iii)
obligations, whether or not assumed, secured by liens or payable out of the
proceeds or production from property now or hereafter owned or acquired by such
Person, (iv) obligations which are evidenced by notes, acceptances, or other
instruments, (v) obligations of such Person to purchase securities or other
property arising out of or in connection with the sale of the same or
substantially similar securities or property, (vi) obligations of such Person
under leases of property by such Person which would be capitalized on a balance
sheet of such Person prepared in accordance with generally accepted accounting
principles, (vii) Contingent Obligations of such Person, (viii) net obligations
with respect to any interest rate or commodity hedging agreements, to the extent
such transactions are not hedging actual interest rate or commodity price
exposure of such Person, (ix) all obligations, contingent or otherwise, with
respect to the face amount of all letters of credit (whether or not drawn) and
bankers' acceptances issued for the account of such Person and (x) any other
obligation for borrowed money or other financial accommodation which in
accordance with generally accepted accounting principles would be shown as a
liability on the consolidated balance sheet of such Person.

"Person" means any natural person, corporation, firm, joint venture,
partnership, limited liability company, association, enterprise, trust or other
entity or organization, or any government or political subdivision or any
agency, department or instrumentality thereof.

Financial Reporting. The Borrower will maintain, for itself and each Subsidiary,
a system of accounting established and administered in accordance with generally
accepted accounting principles, and furnish to the Bank:

(i) As soon as available and in any event within 10 days after the filing of
each annual report on Form 10-K by the Borrower with the SEC (or if no longer
required to be filed with the SEC, then with 100 days after the close of each of
its fiscal years), a copy of each such annual report containing financial
statements for such year accompanied by a certificate of nationally recognized
independent public accountants certifying such financial statements.

(ii) Within 45 days after the close of the first three quarterly periods of each
of its fiscal years, for itself and its Subsidiaries, either (i) consolidated
and consolidating unaudited balance sheets as at the close of each such period
and consolidated and consolidating profit and loss and reconciliation of surplus
statements and a statement of cash flows for the period from the beginning of
such fiscal year to the end of such quarter, all certified by its chief
financial officer or (ii) if the Borrower is then a "registrant" within the
meaning of Rule 1-01 of Regulation S-X of the SEC and required to file a report
on Form 10-Q with the SEC, a copy of the Borrower's report on Form 10-Q for such
quarterly period.

(iii) Together with the financial statements required under the foregoing
clauses (i) and (ii), a compliance certificate in a form acceptable to the Bank
signed by its chief financial officer showing the calculations necessary to
determine compliance with the Maximum Debt to Equity Ratio set forth above and
stating that no event of default specified below (and no event which but for the
giving of notice, or lapse of time, or both, would constitute such an event of
default) exists, or if any such event of default or unmatured event of default
exists, stating the nature and status thereof.

(iv) Promptly upon the furnishing thereof to the shareholders of the Borrower,
copies of all financial statements, reports and proxy statements so furnished.

(v) Promptly upon the filing thereof, copies of all registration statements and
annual, quarterly, monthly or other regular reports which the Borrower or any of
its Subsidiaries files with the SEC.

(vi) Such other information (including non-financial information) as the Bank
may from time to time reasonably request.

No Change in Control. Borrower shall not at any time allow or permit any "Change
in Control" (hereinafter defined) to occur. As used in this paragraph, the term
"Change in Control" means the acquisition by any person or entity, or by any two
or more persons or entities acting in concert, of beneficial ownership (within
the meaning of Rule 13d-3 of the Securities and Exchange Commission under the
Securities Act of 1934) of 20% or more of the outstanding shares of voting stock
of Borrower.

Events of Default/Acceleration. If any of the following events occurs this Note
shall become due immediately, without notice, at the Bank's option:

1. The Borrower, or any Subsidiary, fails to pay when due any amount payable
under this Note, under any of the Liabilities, or under any agreement or
instrument evidencing Indebtedness (as defined in the "Maximum Debt to Equity
Ratio" section above) in the principal amount of $5,000,000.00 or greater to any
creditor.

2. The Borrower or any Subsidiary (a) fails to observe or perform any other term
of this Note; (b) makes any materially incorrect or misleading representation,
warranty, or certificate to the Bank; (c) makes any materially incorrect or
misleading representation in any financial statement or other information
delivered to the Bank; or (d) defaults under the terms of any agreement or
instrument relating to any Indebtedness (as defined in the "Maximum Debt to
Equity Ratio" section above) in the principal amount of $5,000,000.00 or greater
(other than the Indebtedness evidenced by this Note) and the effect of such
default will allow the creditor to declare such Indebtedness due before its
maturity.

3. In the event (a) there is a default under the terms of any Related Document,
(b) any guaranty of the loan evidenced by this Note is terminated or becomes
unenforceable in whole or in part, (c) the Borrower or any Subsidiary fails to
comply with, or pay, or perform under any agreement, now or hereafter in effect,
between the Borrower or any Subsidiary and JPMorgan Chase & Co., or any of its
subsidiaries or affiliates or their successors.

4. There is any loss, theft, damage, or destruction of any Collateral not
covered by insurance.

5. A "reportable event" (as defined in the Employee Retirement Income Security
Act of 1974 as amended) occurs that would permit the Pension Benefit Guaranty
Corporation to terminate any employee benefit plan of the Borrower or any
Subsidiary or affiliate of the Borrower.

6. The Borrower or any Subsidiary becomes insolvent or unable to pay its debts
as they become due.

7. The Borrower or any Subsidiary (a) makes an assignment for the benefit of
creditors; (b) consents to the appointment of a custodian, receiver, or trustee
for itself or for a substantial part of its assets; or (c) commences any
proceeding under any bankruptcy, reorganization, liquidation, insolvency or
similar laws of any jurisdiction.

8. A custodian, receiver, or trustee is appointed for the Borrower or any
Subsidiary or for a substantial part of its assets without its consent.

9. Proceedings are commenced against the Borrower or any Subsidiary under any
bankruptcy, reorganization, liquidation, or similar laws of any jurisdiction,
and they remain undismissed for thirty (30) days after commencement; or the
Borrower or the Subsidiary consents to the commencement of those proceedings.

10. A judgment in an amount of $5,000,000.00 or greater is entered against the
Borrower or any Subsidiary, or any attachment, levy, or garnishment is issued
against any property of the Borrower or any Subsidiary.

11. The Borrower or any Subsidiary, without the Bank's written consent (a) is
dissolved, (b) merges or consolidates with any third party, (c) leases, sells or
otherwise conveys a material part of its assets or business outside the ordinary
course of its business, (d) leases, purchases, or otherwise acquires a material
part of the assets of any other business entity, except in the ordinary course
of its business, or (e) agrees to do any of the foregoing (notwithstanding the
foregoing, any Subsidiary may merge or consolidate with any other Subsidiary, or
with the Borrower, so long as such merger does not violate applicable law and
the Borrower is the survivor, and any Subsidiary may lease, sell or convey any
of its assets or business to the Borrower or another Subsidiary).

12. There is a substantial change in the existing or prospective financial
condition of the Borrower or any Subsidiary that the Bank in good faith
determines to be materially adverse.

13. The Bank in good faith deems itself insecure.

Remedies. If this Note is not paid at maturity, whether by acceleration or
otherwise, the Bank shall have all of the rights and remedies provided by any
law or agreement. The Bank is authorized to cause all or any part of the
Collateral to be transferred to or registered in its name or in the name of any
other person or business entity, with or without designating the capacity of
that nominee. Without limiting any other available remedy, the Borrower is
liable for any deficiency remaining after disposition of any Collateral. The
Borrower is liable to the Bank for all reasonable costs and expenses of every
kind incurred in the making or collection of this Note, both before and after
judgment, including without limitation reasonable attorneys' fees and court
costs. These costs and expenses include without limitation any costs or expenses
incurred by the Bank in any bankruptcy, reorganization, insolvency or other
similar proceeding.

Cure Periods. Notwithstanding anything to the contrary contained in this Note or
any of the Related Documents, no condition, event or occurrence shall constitute
the occurrence of a default under this Note, of a default under any of the
Liabilities or of a default under any of the Related Documents unless: (a) the
Bank has notified the Borrower of such condition, event or occurrence in writing
(a "Default Notice"); and (b) such condition, event, or occurrence has not been
fully cured (i) within ten (10) days after the Borrower's receipt of a Default
Notice, if the condition, event or occurrence giving rise to such Default Notice
can be cured solely by the payment of money or (ii) within thirty (30) days
after the Borrower's receipt of a Default Notice, if the condition, event or
occurrence giving rise to such Default Notice is of a nature that it cannot be
cured solely by the payment of money. Provided, however, that the Borrower shall
have no notice and cure rights under this section if: (A) the condition, event
or occurrence giving rise to the occurrence of a default under this Note, of a
default under the Liabilities or of a default under the Related Documents (I) is
a condition, event or occurrence described in any of clauses 3(b), (6), (7),
(8), (9), (10) or (11) of the section captioned Events of Default/Acceleration
section above or (II) constitutes a breach of any covenant in any Related
Document prohibiting the sale or transfer of (1) any assets of any Borrower,
Mortgagor, Pledgor, Debtor, Assignor, Trustor or any similar pledging or
borrowing party or (2) any of the Collateral; or (B) the Borrower, during the
twelve (12) month period immediately preceding any Default Notice, has been
given either (I) any other Default Notice covering the same condition, event or
occurrence or (II) three (3) or more other Default Notices of any nature.

Waivers. Any party liable on this Note waives (a) to the extent permitted by
law, all rights and benefits under any laws or statutes regarding sureties, as
may be amended; (b) any right to receive notice of the following matters before
the Bank enforces any of its rights: (i) the Bank's acceptance of this Note,
(ii) any credit that the Bank extends to the Borrower, (iii) the Borrower's
default, (iv) any demand, diligence, presentment, dishonor and protest, or (v)
any action that the Bank takes regarding the Borrower, anyone else, any
Collateral, or any of the Liabilities, that it might be entitled to by law or
under any other agreement; (c) any right to require the Bank to proceed against
the Borrower, any other obligor or guarantor of the Liabilities, or any
Collateral, or pursue any remedy in the Bank's power to pursue; (d) any defense
based on any claim that any endorser or other parties' obligations exceed or are
more burdensome than those of the Borrower; (e) the benefit of any statute of
limitations affecting liability of any endorser or other party liable hereunder
or the enforcement hereof; (f) any defense arising by reason of any disability
or other defense of the Borrower or by reason of the cessation from any cause
whatsoever (other than payment in full) of the obligation of the Borrower for
the Liabilities; and (g) any defense based on or arising out of any defense that
the Borrower may have to the payment or performance of the Liabilities or any
portion thereof. Any party liable on this Note consents to any extension or
postponement of time of its payment without limit as to the number or period, to
any substitution, exchange or release of all or any part of the Collateral, to
the addition of any other party, and to the release or discharge of, or
suspension of any rights and remedies against, any person who may be liable for
the payment of this Note. The Bank may waive or delay enforcing any of its
rights without losing them. Any waiver affects only the specific terms and time
period stated in the waiver. No modification or waiver of any provision of this
Note is effective unless it is in writing and signed by the party against whom
it is being enforced.

Subordination. Any rights of any party liable on this Note, whether now existing
or hereafter arising, to receive payment on account of any indebtedness
(including interest) owed to any party liable on this Note by the Borrower, or
to withdraw capital invested by it in the Borrower, or to receive distributions
from the Borrower, shall at all times be subordinate to the full and prior
repayment to the Bank of the Liabilities. No party liable on this Note shall be
entitled to enforce or receive payment of any sums hereby subordinated until the
Liabilities have been paid in full and any such sums received in violation of
this paragraph shall be received by such party in trust for the Bank. Any party
liable on this Note agrees to stand still with regard to the Bank's enforcement
of its rights, including taking no action to delay, impede or otherwise
interfere with the Bank's rights to realize on the Collateral. The foregoing
notwithstanding, until the occurrence of any default, any party liable on this
Note is not prohibited from receiving distributions from the Borrower in an
amount equal to any income tax liability imposed on such party liable on this
Note attributable to an ownership interest in the Borrower, if any.

Rights of Subrogation. Any party liable on this Note waives and agrees not to
enforce any rights of subrogation, contribution or indemnification that it may
have against the Borrower, any person liable on the Liabilities, or the
Collateral, until the Borrower and such party liable on this Note have fully
performed all their obligations to the Bank, even if those obligations are not
covered by this Note.

Reinstatement. All parties liable on this Note agree that to the extent any
payment is received by the Bank in connection with the Liabilities, and all or
any part of such payment is subsequently invalidated, declared to be fraudulent
or preferential, set aside or required to be repaid by the Bank or paid over to
a trustee, receiver or any other entity, whether under any bankruptcy act or
otherwise (any such payment is hereinafter referred to as a "Preferential
Payment"), then this Note shall continue to be effective or shall be reinstated,
as the case may be, and whether or not the Bank is in possession of this Note,
and, to the extent of such payment or repayment by the Bank, the Liabilities or
part thereof intended to be satisfied by such Preferential Payment shall be
revived and continued in full force and effect as if said Preferential Payment
had not been made.

Governing Law and Venue. This Note is delivered in the State of Illinois and
governed by Illinois law (without giving effect to its laws of conflicts). The
Borrower agrees that any legal action or proceeding with respect to any of its
obligations under this Note may be brought by the Bank in any state or federal
court located in the State of Illinois, as the Bank in its sole discretion may
elect. By the execution and delivery of this Note, the Borrower submits to and
accepts, for itself and in respect of its property, generally and
unconditionally, the non-exclusive jurisdiction of those courts. The Borrower
waives any claim that the State of Illinois is not a convenient forum or the
proper venue for any such suit, action or proceeding.

Miscellaneous. The Borrower, if more than one, is jointly and severally liable
for the obligations represented by this Note, the term "Borrower" means any one
or more of them, and the receipt of value by any one of them constitutes the
receipt of value by the others. This Note binds the Borrower and its successors,
and benefits the Bank, its successors and assigns. Any reference to the Bank
includes any holder of this Note. Section headings are for convenience of
reference only and do not affect the interpretation of this Note. Any notices
and demands under or related to this document shall be in writing and delivered
to the intended party at its address stated herein, and if to the Bank, at its
main office if no other address of the Bank is specified herein, by one of the
following means: (a) by hand, (b) by a nationally recognized overnight courier
service, or (c) by certified mail, postage prepaid, with return receipt
requested. Notice shall be deemed given: (a) upon receipt if delivered by hand,
(b) on the Delivery Day after the day of deposit with a nationally recognized
courier service, or (c) on the third Delivery Day after the notice is deposited
in the mail. "Delivery Day" means a day other than a Saturday, a Sunday, or any
other day on which national banking associations are authorized to be closed.
Any party may change its address for purposes of the receipt of notices and
demands by giving notice of such change in the manner provided in this
provision. This Note and any Related Documents embody the entire agreement
between the Borrower and the Bank regarding the terms of the loan evidenced by
this Note and supercede all oral statements and prior writings relating to that
loan. If any provision of this Note cannot be enforced, the remaining portions
of this Note shall continue in effect. The Borrower agrees that the Bank may
provide any information or knowledge the Bank may have about the Borrower or
about any matter relating to this Note or the Related Documents to JPMorgan
Chase & Co., or any of its subsidiaries or affiliates or their successors, or to
any one or more purchasers or potential purchasers of this Note or the Related
Documents. The Borrower agrees that the Bank may at any time sell, assign or
transfer one or more interests or participations in all or any part of its
rights and obligations in this Note to one or more purchasers whether or not
related to the Bank.

Government Regulation. Borrower shall not (a) be or become subject at any time
to any law, regulation, or list of any government agency (including, without
limitation, the U.S. Office of Foreign Asset Control list) that prohibits or
limits Bank from making any advance or extension of credit to Borrower or from
otherwise conducting business with Borrower, or (b) fail to provide documentary
and other evidence of Borrower's identity as may be requested by Bank at any
time to enable Bank to verify Borrower's identity or to comply with any
applicable law or regulation, including, without limitation, Section 326 of the
USA Patriot Act of 2001, 31 U.S.C. Section 5318.

USA PATRIOT ACT NOTIFICATION. The following notification is provided to Borrower
pursuant to Section 326 of the USA Patriot Act of 2001, 31 U.S.C. Section 5318:

IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT. To help the
government fight the funding of terrorism and money laundering activities,
Federal law requires all financial institutions to obtain, verify, and record
information that identifies each person or entity that opens an account,
including any deposit account, treasury management account, loan, other
extension of credit, or other financial services product. What this means for
Borrower: When Borrower opens an account, if Borrower is an individual Bank will
ask for Borrower's name, taxpayer identification number, residential address,
date of birth, and other information that will allow Bank to identify Borrower,
and if Borrower is not an individual Bank will ask for Borrower's name, taxpayer
identification number, business address, and other information that will allow
Bank to identify Borrower. Bank may also ask, if Borrower is an individual to
see Borrower's driver's license or other identifying documents, and if Borrower
is not an individual to see Borrower's legal organizational documents or other
identifying documents.

WAIVER OF SPECIAL DAMAGES. THE BORROWER WAIVES, TO THE MAXIMUM EXTENT NOT
PROHIBITED BY LAW, ANY RIGHT THE UNDERSIGNED MAY HAVE TO CLAIM OR RECOVER FROM
THE BANK IN ANY LEGAL ACTION OR PROCEEDING ANY SPECIAL, EXEMPLARY, PUNITIVE OR
CONSEQUENTIAL DAMAGES.

JURY WAIVER. THE BORROWER AND THE BANK (BY ITS ACCEPTANCE HEREOF) HEREBY
VOLUNTARILY, KNOWINGLY, IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY RIGHT TO HAVE
A JURY PARTICIPATE IN RESOLVING ANY DISPUTE (WHETHER BASED ON CONTRACT, TORT, OR
OTHERWISE) BETWEEN THE BORROWER AND THE BANK ARISING OUT OF OR IN ANY WAY
RELATED TO THIS NOTE OR THE OTHER RELATED DOCUMENTS. THIS PROVISION IS A
MATERIAL INDUCEMENT TO THE BANK TO PROVIDE THE FINANCING EVIDENCED BY THIS NOTE.

Borrower:

Address: 133 South Blair Street
Madison, WI 53703 MGE Energy, Inc.

By: /s/ Jeffrey C. Newman
Printed Name: Jeffrey C. Newman
Title: Vice President and Treasurer

Date Signed: September 28, 2004

BJJ WI000001013057294